Title: Thomas Jefferson to Caesar A. Rodney, 30 May 1810
From: Jefferson, Thomas
To: Rodney, Caesar A.


          
            Dear Sir
             
                     Monticello 
                     May 30. 10.
          
           
		  In the action brought against me by E. Livingston on the Subject of the Batture, the counsel employed (Wirt & Hay) desire me without delay to furnish them with the grounds of defence, that they may know what pleas to put in. I believe you did not give me a written opinion; but you did furnish one to Congress. besides it’s authority, I am sure that the views it will present, will be of great utility to us in taking our ground of defence. will you be so kind as to send me a copy of it. be assured that I am ever affectionately Your’s.
          
            Th:
            Jefferson
        